Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 



Status of Claims

Claims 1, 3, 5, 8, 10, 12, 14, 19, 20 and 22 have been amended.
Claims 2, 7, 16 and 17 have been cancelled.
Claims 1, 3-6, 8-15 and 18-22 are currently pending and have been examined. 





	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-15 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1, 3-6, 8-15 and 18-22 are drawn to methods (i.e., a process) while claim(s) 19-21 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 and 22 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 18, 19, and 20) recites/describes the following steps:
determining a target recommendation parameter corresponding to a page identifier of a page browsed by a user, according to the page identifier and a correspondence between a page identifier and a recommendation parameter; 
determining a corresponding target recommendation strategy according to the target recommendation parameter; 
querying a correspondence between a recommendation strategy and a recommendation result according to the target recommendation strategy, so as to obtain at least one initial recommendation result; 
 fusing the at least one initial recommendation result according to a corresponding weight to obtain a target recommendation result. 

These steps, under its broadest reasonable interpretation, describe or set-forth improving recommendations to a user, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

These steps, under its broadest reasonable interpretation, encompass mathematical relationships. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 18-20 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
“computer implemented method”
"database” 
 “information recommendation device”
"non-transitory computer readable medium” 
“processor" 
“memory”
“computer program product”
 “a recommendation system including an offline layer, an online layer and a user interface (UI) layer (Claim 1),
“display circuit” (Claim 19)
 “obtaining the at least one initial recommendation result from a database according to the target recommendation strategy, wherein the at least one initial recommendation result is stored in the database in advance” (Claim 18)
displaying, by the UI layer, the obtained target recommendation result to the user, wherein different types of pages correspond to different target recommendation parameters, wherein, in a case of the page is a first recommendation page, the target recommendation parameter corresponds to a user identifier; and in a case of the page is a second recommendation page, the target recommendation parameter corresponds to a user identifier and a commodity identifier (Claim 1)
The requirement to execute the claimed steps/functions "Database” and  “information recommendation device” and "non-transitory computer readable medium”  and “processor"  and “memory” and “computer program product” and “a recommendation system including an offline layer, an online layer and a user interface (UI) layer” and “display circuit”  is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “obtaining the at least one initial recommendation result from a database according to the target recommendation strategy, wherein the at least one initial recommendation result is stored in the database in advance” and “displaying, by the UI layer, the obtained target recommendation result to the user, wherein different types of pages correspond to different target recommendation parameters, wherein, in a case of the page is a first recommendation page, the target recommendation parameter corresponds to a user identifier; and in a case of the page is a second recommendation page, the target recommendation parameter corresponds to a user identifier and a commodity identifier” and  simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because obtaining recommendations is insignificant data gathering required in any implementation of the abstract idea. Obtaining recommendations is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-15 and 22 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-15 and 22 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions “computer implemented method” and "Database” and  “information recommendation device” and "non-transitory computer readable medium”  and “processor"  and “memory” and “computer program product” and “a recommendation system including an offline layer, an online layer and a user interface (UI) layer” and “display circuit”  is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of  “computer implemented method” and "Database” and  “information recommendation device” and "non-transitory computer readable medium”  and “processor"  and “memory” and “computer program product” “a recommendation system including an offline layer, an online layer and a user interface (UI) layer” and “display circuit” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05 (g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “obtaining the at least one initial recommendation result from a database according to the target recommendation strategy, wherein the at least one initial recommendation result is stored in the database in advance” and “displaying, by the UI layer, the obtained target recommendation result to the user, wherein different types of pages correspond to different target recommendation parameters, wherein, in a case of the page is a first recommendation page, the target recommendation parameter corresponds to a user identifier; and in a case of the page is a second recommendation page, the target recommendation parameter corresponds to a user identifier and a commodity identifier” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the presenting offers [recommendations] is well understood, routine, and conventional is supported by OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-15 and 22 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-15 and 22 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (2012/0036011) in view of Schiff et al. (2012/0095862).
	
Claim 1
Schechter discloses improving pertinence of information recommendations: 
wherein the method is performed by a recommendation system including an offline layer, an online layer and a user interface (UI) layer, the method comprises (Schechter [Figure 2][0036][0039]) See at least” The identifier and authentication state information is communicated to the middle tier of an application associated with web page provider 206, which selects particular identifiers for which to retrieve associated data from the data stores, including device-specific data store 208, unauthenticated user data store 212, and authenticated user data store 214.” Where the device specific data store 208 serves as the online layer and the user data store serves as the offline layer 212 and 214.
determining a target recommendation parameter corresponding to a page identifier of a page browsed by a user, according to the page identifier and a correspondence between a page identifier and a recommendation parameter (Schechter [0036][0041]); See “Search provider 406 accesses web page index 416, advertising index 418, and additional content 419 to identify web pages, advertisements, and additional content relevant to the received user query.” Examiner interprets the accessing of web page index to be the communication between a web page identifier because the index is information about the actual page browsed by the user. The reference teaches using this information to identify relevant content [recommendations].
determining a corresponding target recommendation strategy according to the target recommendation parameter (Schechter [0004]); See at least “The web page can be personalized based on at least one of the accessed device-specific data and the accessed user-specific data. The user request can be a user search query, and the personalized web page can be a search results page.”
wherein different types of pages correspond to different target recommendation parameters, wherein, in a case of the page is a first recommendation page, the target recommendation parameter corresponds to a user identifier; and in a case of the page is a second recommendation page, the target recommendation parameter corresponds to a user identifier and a commodity identifier (Schechter [0041]).   Where the reference teaches delivery of more than one recommendation pages for a particular user request [target identifier]. See also [0013] “the existence of two schemes [first recommendation page, second recommendation page] for personalizing web pages based on two different identifier types [user identifier]/[user identifier and commodity identifier] creates security and privacy concerns due to potential comingling of data.” See [0014] where the device specific identifier [commodity identifier] may include browsing history that would  identify what the user has viewed to make more targeted recommendations.
Schechter does not explicitly disclose a recommendation strategy or target recommendation result. Schiff teaches
querying a correspondence between a recommendation strategy and a recommendation result according to the target recommendation strategy, so as to obtain at least one initial recommendation result (Schiff [0025]) See at least “The primary user [target recommendation parameter] may also provide feedback items or data through the application to respond to recommendations, to add or remove entities, and/ or rate an experience at an entity.”
fusing the at least one initial recommendation result according to a corresponding weight to obtain a target recommendation result (Schiff [0010]). See at least “The personalized recommendations system then merges the entity data in the entity database from the plurality of data sources and maps the entity data to a corresponding entity. The same may be done for the personal data in the user database from the plurality of data sources to map to a target user. The entity data or personal data is differentiated and a relevance is determined between the data and the data source by cross-referencing the data with the data source. A weight is assigned to the data and corresponding data source, thereby canonicalizing the data.
displaying, by the UI layer, the obtained target recommendation result to the user (Schiff [0058][0059]). See “FIG. 6 is an exemplary screenshot of a user interface 600 provided by the personalized recommendations system according to embodiments of the invention.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of improving pertinent information recommendations to a user, as taught by Schechter, the method of using a recommendation strategy, as taught by Schiff, to make the recommendations more personal.

Claim 3
Schechter discloses one of many recommendation results: 
wherein [a] result is a target recommended to the user according to target preference data of the user corresponding to the user identifier  (Schechter [0014]) See at least “The web page is personalized before the page is presented to the user by considering device specific data corresponding to a detected computing device identifier and user-specific data corresponding to a detected user identifier….Both the user-specific data and device-specific data may include, among other data, settings, search history, browsing history, preferences, application settings, application data, user categorization based on search or browsing history, and demographic data.”
Schechter does not explicitly disclose a recommendation strategy or target recommendation result. Schiff teaches:
the querying the correspondence between the recommendation strategy and the recommendation result according to the target recommendation strategy, so as to obtain the at least one initial recommendation result comprises (Schiff [0050]): Where the reference teaches “A ranking 430 may be performed on the set of recommendations to produce final results 405 in response for the search query by the user.” Examiner interprets the ranking after response to be the query of correspondence and that the final results are Applicant’s initial recommendation result.
[a] result is a target recommended to the user according to a tag of the user corresponding to the user identifier (Schiff [0061]) See at least “The personalized recommendations system may also couple text with the photo or other media object, messaging important rationale, facts, opinions, or tag-clouds, which a user might use to take action on a recommendation.”
[a] result is a target recommended to the user according to the user identifier and a put-on-sale time of the target wherein  the put-on-sale time of the target meets a preset condition. (Schiff [0073]). Where the reference teaches time sensitive recommendation alerts because they may have a limited number or may expire.    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of improving pertinent information recommendations to a user, as taught by Schechter, the method of using a recommendation strategy, as taught by Schiff, to make the recommendations more personal.
	Neither reference explicitly disclose the following features of a recommendation strategy:
wherein in the case of the page is the first recommendation page, the target recommendation strategy is a first recommendation strategy (Schechter [0004]); See at least “The web page can be personalized based on at least one of the accessed device-specific data and the accessed user-specific data. The user request can be a user search query, and the personalized web page can be a search results page.”
obtaining a first initial recommendation result, a second initial recommendation result and a third initial recommendation result, according to the first recommendation strategy
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the combinations of recommendation results for the purpose of learning what prompts the desired user response, which is well known in the art, because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, Examiner respectfully cites the MPEP 2144.04 (IV)(C) Changes in Sequence of Adding ingredients where courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Examiner additionally notes, that updated results are not considered new or unexpected.
Claim 4
Schechter discloses the limitations above but does not explicitly teach a user identifier in a database. Schiff teaches:
wherein prior to determining the corresponding target recommendation strategy according to the target recommendation parameter, the information recommendation method further comprises: determining according to the user identifier that user-target interaction behavior data corresponding to the user identifier exists in a preset database, and the target preference data is obtained according to the user-target interaction behavior data corresponding to the user identifier (Schiff [0025]) See at least “Through the application, the primary user 100 may edit personal ratings for entities, such as venues and restaurants, and other personal preferences, such as cuisine, type of food, price range, location, distance from current location, etc.”
the user-target behavior data comprises at least one of a group consisting of target purchase behavior data, target commenting behavior data target sharing behavior data, target collecting behavior data, target likes-giving behavior data, target browsing behavior data and target pushing behavior data (Schiff [0051])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of improving pertinent information recommendations to a user, as taught by Schechter, the method of using a recommendation strategy that uses preference data when it is accessible, as taught by Schiff, to make the recommendations more relevant to the user.

Claim 5
Schechter discloses the limitations above but does not explicitly teach a recommendation strategy or target recommendation result. Schiff teaches:
the querying the correspondence between the recommendation strategy and the recommendation result according to the target recommendation strategy, so as to obtain the at least one initial recommendation result (Schiff [0050]): Where the reference teaches “A ranking 430 may be performed on the set of recommendations to produce final results 405 in response for the search query by the user.” Examiner interprets the ranking after response to be the query of correspondence and that the final results are Applicant’s initial recommendation result.
wherein [a] result is a target recommended to the user according to a tag of the user corresponding to the user identifier (Schiff [0061]) See at least “The personalized recommendations system may also couple text with the photo or other media object, messaging important rationale, facts, opinions, or tag-clouds, which a user might use to take action on a recommendation.”
[a] result is a target recommended to the user according to the user identifier and a put-on-sale time of the target, wherein the put-on-sale time of the target meets a preset condition (Schiff [0073]). Where the reference teaches time sensitive recommendation alerts because they may have a limited number or may expire.    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of improving pertinent information recommendations to a user, as taught by Schechter, the method of using a recommendation strategy, as taught by Schiff, to make the recommendations more personal.
	Neither reference explicitly disclose the following features of a recommendation strategy:
wherein in the case of the page is the first recommendation page, the target recommendation strategy is a second recommendation strategy (Schechter [0004]); See at least “The web page can be personalized based on at least one of the accessed device-specific data and the accessed user-specific data. The user request can be a user search query, and the personalized web page can be a search results page.”
obtaining a second initial recommendation result and a third initial recommendation result, according to the second recommendation strategy; 
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the combinations of recommendation results for the purpose of learning what prompts the desired user response, which is well known in the art, because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, Examiner respectfully cites the MPEP 2144.04 (IV)(C) Changes in Sequence of Adding ingredients where courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Examiner additionally notes, that updated results are not considered new or unexpected.

Claim 6
Schechter discloses: 
wherein prior to determining the corresponding target recommendation strategy according to the target recommendation parameter, the information recommendation method further comprises: determining according to the user identifier that user-target interaction behavior data corresponding to the user identifier is absent in a preset database the user-target interaction behavior data comprises at least one of a group consisting of target purchase behavior data, target commenting behavior data, target sharing behavior data, target collecting behavior data, target likes-giving behavior data, target browsing behavior data and target pushing behavior data  (Schechter [0014]) Where the amount of user-specific data available for use in personalization varies according to the authentication state. See “The detected user identifier may have a number of possible authentication states, including "identified but unauthenticated" and "identified and authenticated." The amount of user-specific data available for use in personalization varies according to the authentication state.” Where unauthenticated data would be data that is not replied on and is therefore absent

Claim 8
Schechter discloses one of many recommendation results:
wherein [a] result is a target recommended to the user according to target preference data of the user corresponding to the user identifier  (Schechter [0014]) See at least “The web page is personalized before the page is presented to the user by considering device specific data corresponding to a detected computing device identifier and user-specific data corresponding to a detected user identifier….Both the user-specific data and device-specific data may include, among other data, settings, search history, browsing history, preferences, application settings, application data, user categorization based on search or browsing history, and demographic data.”
the user-target interaction behavior data comprises at least one of a group consisting of target purchase behavior data, target commenting behavior data, target sharing behavior data, target collecting behavior data, target likes-giving behavior data, target browsing behavior data and target pushing behavior data (Schechter [0014]) Where the amount of user-specific data available for use in personalization varies according to the authentication state. See “The detected user identifier may have a number of possible authentication states, including "identified but unauthenticated" and "identified and authenticated." The amount of user-specific data available for use in personalization varies according to the authentication state.”
Schechter discloses the limitations above but does not explicitly teach a recommendation strategy or target recommendation result. Schiff teaches:
the querying the correspondence between the recommendation strategy and the recommendation result according to the target recommendation strategy, so as to obtain the at least one initial recommendation result  (Schiff [0050]): Where the reference teaches “A ranking 430 may be performed on the set of recommendations to produce final results 405 in response for the search query by the user.” Examiner interprets the ranking after response to be the query of correspondence and that the final results are Applicant’s initial recommendation result.
[a] result is a target recommended to the user according to a first correspondence between the target identifier and a target identifier of a similar target, and the target preference data and the first correspondence are obtained according to user-target interaction behavior data corresponding to the user identifier (Schiff [0072]) See at least “The application may also provide the ability to explore recommendations, for instance by searching for recommendations that are similar or different from a specific entity.”
[a] result is a target recommended to the user according to the target identifier and a second correspondence between the target identifier and a target identifier of a similar target, and the second correspondence is obtained by calculating a similarity between targets according to attribute data of the targets  (Schiff [0062]) See at least “the user could request more recommendations similar [second correspondence] to a specific recommendation, when the recommendation is close, but not quite right. This information may also be fed into a model for understanding what types of topics interest a user.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of improving pertinent information recommendations to a user, as taught by Schechter, the method of using a recommendation strategy, as taught by Schiff, to make the recommendations more personal.
	Neither reference explicitly disclose the following features of a recommendation strategy:
wherein in the case of the page is the second recommendation page, the target recommendation strategy is a third recommendation strategy (Schechter [0004]); See at least “The web page can be personalized based on at least one of the accessed device-specific data and the accessed user-specific data. The user request can be a user search query, and the personalized web page can be a search results page.” 
obtaining a first initial recommendation result, a fourth initial recommendation result and a fifth initial recommendation result, according to the third recommendation strategy; 
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the combinations of recommendation results for the purpose of learning what prompts the desired user response, which is well known in the art, because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, Examiner respectfully cites the MPEP 2144.04 (IV)(C) Changes in Sequence of Adding ingredients where courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Examiner additionally notes, that updated results are not considered new or unexpected.






Claim 9
Schechter discloses the limitations above but does not explicitly teach a user identifier in a database. Schiff teaches:
wherein prior to determining the corresponding target recommendation strategy according to the target recommendation parameter, the information recommendation method further comprises: 
determining according to the user identifier that the user-target interaction behavior data corresponding to the user identifier exists in a preset database; and determining according to the target identifier that target interaction behavior data corresponding to the target identifier exists in a preset database (Schiff [0025]) See at least “Through the application, the primary user 100 may edit personal ratings for entities, such as venues and restaurants, and other personal preferences, such as cuisine, type of food, price range, location, distance from current location, etc.”
the target interaction behavior data comprises at least one of a group consisting of target purchase behavior data, target commenting behavior data, target sharing behavior data, target collecting behavior data, target likes-giving behavior data, target browsing behavior data and target pushing behavior data  (Schiff [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of improving pertinent information recommendations to a user, as taught by Schechter, the method of using a recommendation strategy that uses preference data when it is accessible, as taught by Schiff, to make the recommendations more relevant to the user.

Claim 10
Schechter discloses one of many recommendation results:
wherein [a] result is a target recommended to the user according to target preference data of the user, and the target preference data is obtained by inputting user-target interaction behavior data into a trained recommendation model  (Schechter [0014]) See at least “The web page is personalized before the page is presented to the user by considering device specific data corresponding to a detected computing device identifier and user-specific data corresponding to a detected user identifier….Both the user-specific data and device-specific data may include, among other data, settings, search history, browsing history, preferences, application settings, application data, user categorization based on search or browsing history, and demographic data.”
Schechter discloses the limitations above but does not explicitly teach a recommendation strategy or target recommendation result. Schiff teaches:
the querying the correspondence between the recommendation strategy and the recommendation result according to the target recommendation strategy, so as to obtain the at least one initial recommendation result  (Schiff [0050]): Where the reference teaches “A ranking 430 may be performed on the set of recommendations to produce final results 405 in response for the search query by the user.” Examiner interprets the ranking after response to be the query of correspondence and that the final results are Applicant’s initial recommendation result.
[a] result is a target recommended to the user according to the target identifier and a second correspondence between the target identifier and a target identifier of a similar target, and the second correspondence is obtained by calculating a similarity between targets according to attribute data of the targets (Schiff [0062]) See at least “the user could request more recommendations similar [second correspondence] to a specific recommendation, when the recommendation is close, but not quite right. This information may also be fed into a model for understanding what types of topics interest a user.”
the user-target interaction behavior data comprises at least one of a group consisting of target purchase behavior data, target commenting behavior data, target sharing behavior data, target collecting behavior data, target likes-giving behavior data, target browsing behavior data and target pushing behavior data (Schechter [0014]) Where the amount of user-specific data available for use in personalization varies according to the authentication state. See “The detected user identifier may have a number of possible authentication states, including "identified but unauthenticated" and "identified and authenticated." The amount of user-specific data available for use in personalization varies according to the authentication state.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of improving pertinent information recommendations to a user, as taught by Schechter, the method of using a recommendation strategy, as taught by Schiff, to make the recommendations more personal.
Neither reference explicitly disclose the following features of a recommendation strategy:
wherein in the case of the page is the second recommendation page, the target recommendation strategy is a fourth recommendation strategy (Schechter [0004]); See at least “The web page can be personalized based on at least one of the accessed device-specific data and the accessed user-specific data. The user request can be a user search query, and the personalized web page can be a search results page.” 
obtaining a first initial recommendation result and a fifth initial recommendation result, according to the fourth recommendation strategy; 
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the combinations of recommendation results for the purpose of learning what prompts the desired user response, which is well known in the art, because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, Examiner respectfully cites the MPEP 2144.04 (IV)(C) Changes in Sequence of Adding ingredients where courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Examiner additionally notes, that updated results are not considered new or unexpected.










Claim 11
Schechter discloses:
wherein prior to determining the corresponding target recommendation strategy according to the target recommendation parameter, the information recommendation method further comprises: determining according to the user identifier that the user-target interaction behavior data corresponding to the user identifier exists in a preset database; and determining according to the target identifier that target interaction behavior data corresponding to the target identifier is absent in a preset database the target interaction behavior data comprises at least one of a group consisting of target purchase behavior data, target commenting behavior data, target sharing behavior data, target collecting behavior data, target likes-giving behavior data, target browsing behavior data and target pushing behavior data (Schechter [0014]) Where the amount of user-specific data available for use in personalization varies according to the authentication state. See “The detected user identifier may have a number of possible authentication states, including "identified but unauthenticated" and "identified and authenticated." The amount of user-specific data available for use in personalization varies according to the authentication state.” Where unauthenticated data would be data that is not replied on and is therefore absent.
   
Claim 12
Schechter discloses the limitations above but does not explicitly teach a recommendation strategy or target recommendation result. Schiff teaches:
the querying the correspondence between the recommendation strategy and the recommendation result according to the target recommendation strategy, so as to obtain the at least one initial recommendation result (Schiff [0050]): Where the reference teaches “A ranking 430 may be performed on the set of recommendations to produce final results 405 in response for the search query by the user.” Examiner interprets the ranking after response to be the query of correspondence and that the final results are Applicant’s initial recommendation result. 
wherein [a] result is the target recommended to the user according to a first correspondence between the target identifier and a target identifier of a similar target, and the first correspondence is obtained according to user- target interaction behavior data corresponding to the user identifier (Schiff [0072]) See at least “The application may also provide the ability to explore recommendations, for instance by searching for recommendations that are similar or different from a specific entity.”
[a] result is a target recommended to the user according to the target identifier and a second correspondence between the target identifier and a target identifier of a similar target, and the second correspondence is obtained by calculating a similarity between targets according to attribute data of the targets (Schiff [0062]) See at least “the user could request more recommendations similar [second correspondence] to a specific recommendation, when the recommendation is close, but not quite right. This information may also be fed into a model for understanding what types of topics interest a user.”
the user-target interaction behavior data comprises at least one of a group consisting of target purchase behavior data, target commenting behavior data, target sharing behavior data, target collecting behavior data, target likes-giving behavior data, target browsing behavior data and target pushing behavior data (Schiff [0051])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of improving pertinent information recommendations to a user, as taught by Schechter, the method of using a recommendation strategy, as taught by Schiff, to make the recommendations more personal.
Neither reference explicitly disclose the following features of a recommendation strategy:
wherein in the case of the page is the second recommendation page, the target recommendation strategy is a fifth recommendation strategy (Schechter [0004]); See at least “The web page can be personalized based on at least one of the accessed device-specific data and the accessed user-specific data. The user request can be a user search query, and the personalized web page can be a search results page.”
obtaining a fourth initial recommendation result and a fifth initial recommendation result, according to the fifth recommendation strategy; 
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the combinations of recommendation results for the purpose of learning what prompts the desired user response, which is well known in the art, because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, Examiner respectfully cites the MPEP 2144.04 (IV)(C) Changes in Sequence of Adding ingredients where courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Examiner additionally notes, that updated results are not considered new or unexpected.

Claim 13
Schechter discloses: 
determining according to the user identifier that user-target interaction behavior data corresponding to the user identifier is absent in a preset database; and determining according to the target identifier that target interaction behavior data corresponding to the target identifier exists in a preset database  the target interaction behavior data comprises at least one o1 a group consisting of target purchase behavior data, target commenting behavior data, target sharing behavior data, target collecting behavior data, target likes-giving behavior data, target browsing behavior data and target pushing behavior data (Schechter [0014]) Where the amount of user-specific data available for use in personalization varies according to the authentication state. See “The detected user identifier may have a number of possible authentication states, including "identified but unauthenticated" and "identified and authenticated." The amount of user-specific data available for use in personalization varies according to the authentication state.” Where unauthenticated data would be data that is not replied on and is therefore absent





Claim 14
Schechter discloses the limitations above but does not explicitly teach a recommendation strategy or target recommendation result. Schiff teaches:
the querying the correspondence between the recommendation strategy and the recommendation result according to the target recommendation strategy, so as to obtain the at least one initial recommendation result (Schiff [0050]): Where the reference teaches “A ranking 430 may be performed on the set of recommendations to produce final results 405 in response for the search query by the user.” Examiner interprets the ranking after response to be the query of correspondence and that the final results are Applicant’s initial recommendation result. 
wherein [a] result is a target recommended to the user according to the target identifier and a second correspondence between the target identifier and a target identifier of a similar target, and the second correspondence is obtained by calculating a similarity between targets according to attribute data of the targets (Schiff [0062]) See at least “the user could request more recommendations similar [second correspondence] to a specific recommendation, when the recommendation is close, but not quite right. This information may also be fed into a model for understanding what types of topics interest a user.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of improving pertinent information recommendations to a user, as taught by Schechter, the method of using a recommendation strategy, as taught by Schiff, to make the recommendations more personal.
	Neither reference explicitly disclose the following features of a recommendation strategy:
wherein in the case of the page is the second recommendation page, the target recommendation strategy is a sixth recommendation strategy (Schechter [0004]); See at least “The web page can be personalized based on at least one of the accessed device-specific data and the accessed user-specific data. The user request can be a user search query, and the personalized web page can be a search results page.” 
obtaining a fifth initial recommendation result according to the sixth recommendation strategy; 
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the combinations of recommendation results for the purpose of learning what prompts the desired user response, which is well known in the art, because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, Examiner respectfully cites the MPEP 2144.04 (IV)(C) Changes in Sequence of Adding ingredients where courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Examiner additionally notes, that updated results are not considered new or unexpected.

Claim 15
Schechter discloses: 
wherein prior to determining the corresponding target recommendation strategy according to the target recommendation parameter, the information recommendation method further comprises: determining according to the user identifier that user-target interaction behavior data corresponding to the user identifier is absent in a preset database; and determining according to the target identifier that target interaction behavior data corresponding to the target identifier is absent in a preset database the user-target interaction behavior data comprises at least one of a group consisting of target purchase behavior data, target commenting behavior data, target sharing behavior data, target collecting behavior data, target likes-giving behavior data, target browsing behavior data and target pushing behavior data, and  the target interaction behavior data comprises at least one o1 a group consisting o target purchase behavior data, target commenting behavior data, target sharing behavior data, target collecting behavior data, target likes-giving behavior data, target browsing behavior data and target pushing behavior data  (Schechter [0014]) Where the amount of user-specific data available for use in personalization varies according to the authentication state. See “The detected user identifier may have a number of possible authentication states, including "identified but unauthenticated" and "identified and authenticated." The amount of user-specific data available for use in personalization varies according to the authentication state.” Where unauthenticated data would be data that is not replied on and is therefore absent.

Claim 18
Schechter discloses the limitations above but does not explicitly teach a recommendation strategy or target recommendation result. Schiff teaches:
wherein the querying the correspondence between the recommendation strategy and the recommendation result according to the target recommendation strategy, so as to obtain the at least one initial recommendation result comprises: obtaining the at least one initial recommendation result from a database according to the target recommendation strategy, wherein the at least one initial recommendation result is stored in the database in advance (Schiff [0025]) See at least “The primary user [target recommendation parameter] may also provide feedback items or data through the application to respond to recommendations, to add or remove entities, and/ or rate an experience at an entity.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of improving pertinent information recommendations to a user, as taught by Schechter, the method of using a recommendation strategy, as taught by Schiff, to make the recommendations more targeted to the user.

Claim 19
Schechter discloses:
a first determining circuit configured to determine a target recommendation parameter corresponding to a page identifier of a page browsed by a user, according to the page identifier and a correspondence between a page identifier and a recommendation parameter (Schechter [0036][0041]); See “Search provider 406 accesses web page index 416, advertising index 418, and additional content 419 to identify web pages, advertisements, and additional content relevant to the received user query.” Examiner interprets the accessing of web page index to be the communication between a web page identifier because the index is information about the actual page browsed by the user. The reference teaches using this information to identify relevant content [recommendations].
a second determining circuit configured to determine a corresponding target recommendation strategy according to the target recommendation parameter (Schechter [0004]); See at least “The web page can be personalized based on at least one of the accessed device-specific data and the accessed user-specific data. The user request can be a user search query, and the personalized web page can be a search results page.”
wherein different types of pages correspond to different target recommendation parameters, wherein, in a case of the page is a first recommendation page, the target recommendation parameter corresponds to a user identifier; and in a case of the page is a second recommendation page, the target recommendation parameter corresponds to a user identifier and a commodity identifier(Schechter [0041]).   Where the reference teaches delivery of more than one recommendation pages for a particular user request [target identifier]. See also [0013] “the existence of two schemes [first recommendation page, second recommendation page] for personalizing web pages based on two different identifier types [user identifier]/[user identifier and commodity identifier] creates security and privacy concerns due to potential comingling of data.” See [0014] where the device specific identifier [commodity identifier] may include browsing history that would  identify what the user has viewed to make more targeted recommendations.
Schechter does not explicitly disclose a recommendation strategy or target recommendation result. Schiff teaches
a querying configured circuit to query a correspondence between a recommendation strategy and a recommendation result according to the target recommendation strategy, so as to obtain at least one initial recommendation result (Schiff [0025]) See at least “The primary user [target recommendation parameter] may also provide feedback items or data through the application to respond to recommendations, to add or remove entities, and/ or rate an experience at an entity.”
a fusing configured circuit to fuse the at least one initial recommendation result according to a corresponding weight to obtain a target recommendation result (Schiff [0010]). See at least “The personalized recommendations system then merges the entity data in the entity database from the plurality of data sources and maps the entity data to a corresponding entity. The same may be done for the personal data in the user database from the plurality of data sources to map to a target user. The entity data or personal data is differentiated and a relevance is determined between the data and the data source by cross-referencing the data with the data source. A weight is assigned to the data and corresponding data source, thereby canonicalizing the data. 
displaying, by the UI layer, the obtained target recommendation result to the user  (Schiff [0058][0059]). See “FIG. 6 is an exemplary screenshot of a user interface 600 provided by the personalized recommendations system according to embodiments of the invention.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of improving pertinent information recommendations to a user, as taught by Schechter, the method of using a recommendation strategy, as taught by Schiff, to make the recommendations more personal.

Claim 20
Schechter discloses:
a processor; and a memory, wherein the memory is configured to store instructions, and the instructions, when executed by the processor, cause the processor to execute operations comprising: determining a target recommendation parameter corresponding to a page identifier of a page browsed by a user, according to the page identifier and a correspondence between a page identifier and a recommendation parameter (Schechter [0036][0041]); See “Search provider 406 accesses web page index 416, advertising index 418, and additional content 419 to identify web pages, advertisements, and additional content relevant to the received user query.” Examiner interprets the accessing of web page index to be the communication between a web page identifier because the index is information about the actual page browsed by the user. The reference teaches using this information to identify relevant content [recommendations].
determining a corresponding target recommendation strategy according to the target recommendation parameter (Schiff [0025]) See at least “The primary user [target recommendation parameter] may also provide feedback items or data through the application to respond to recommendations, to add or remove entities, and/ or rate an experience at an entity.”
wherein different types of pages correspond to different target recommendation parameters, wherein, in a case of the page is a first recommendation page, the target recommendation parameter corresponds to a user identifier; and in a case of the page is a second recommendation page, the target recommendation parameter corresponds to a user identifier and a commodity identifier (Schechter [0041]).   Where the reference teaches delivery of more than one recommendation pages for a particular user request [target identifier]. See also [0013] “the existence of two schemes [first recommendation page, second recommendation page] for personalizing web pages based on two different identifier types [user identifier]/[user identifier and commodity identifier] creates security and privacy concerns due to potential comingling of data.” See [0014] where the device specific identifier [commodity identifier] may include browsing history that would  identify what the user has viewed to make more targeted recommendations.
Schechter discloses the limitations above but does not explicitly teach a recommendation strategy or target recommendation result. Schiff teaches:
querying a correspondence between a recommendation strategy and a recommendation result according to the target recommendation strategy, so as to obtain at least one initial recommendation result (Schiff [0025]) See at least “The primary user [target recommendation parameter] may also provide feedback items or data through the application to respond to recommendations, to add or remove entities, and/ or rate an experience at an entity.”
fusing the at least one initial recommendation result according to a corresponding weight to obtain a target recommendation result (Schiff [0010]). See at least “The personalized recommendations system then merges the entity data in the entity database from the plurality of data sources and maps the entity data to a corresponding entity. The same may be done for the personal data in the user database from the plurality of data sources to map to a target user. The entity data or personal data is differentiated and a relevance is determined between the data and the data source by cross-referencing the data with the data source. A weight is assigned to the data and corresponding data source, thereby canonicalizing the data. 
displaying, by the UI layer, the obtained target recommendation result to the user (Schechter [Figure 2][0036[0039]) See at least” The identifier and authentication state information is communicated to the middle tier of an application associated with web page provider 206, which selects particular identifiers for which to retrieve associated data from the data stores, including device-specific data store 208, unauthenticated user data store 212, and authenticated user data store 214.” Where the device specific data store 208 serves as the online layer and the user data store serves as the offline layer 212 and 214.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of improving pertinent information recommendations to a user, as taught by Schechter, the method of using a recommendation strategy, as taught by Schiff, to make the recommendations more personal.

Claim 21
Schechter discloses: 
wherein the non-transitory computer readable storage medium has instructions stored thereon, wherein the instructions, upon being executed by a processor, cause _the processor to execute the steps of the information recommendation method according to claim 1 (Schechter [0022]). See “Computing device 100 typically includes a variety of computer-readable media. Computer-readable media can be any available media that can be accessed by computing device 100 and includes both volatile and nonvolatile media, removable and non-removable media.”

Claim 22
Schechter discloses the limitations above but does not explicitly teach a recommendation strategy or target recommendation result. Schiff teaches:
wherein the querying the correspondence between the recommendation strategy and the recommendation result according to the target recommendation strategy, so as to obtain the at least one initial recommendation result comprises: obtaining the at least one initial recommendation result from a database according to the target recommendation strategy, wherein the at least one initial recommendation result is stored in the database in advance (Schiff [0025]) See at least “The primary user [target recommendation parameter] may also provide feedback items or data through the application to respond to recommendations, to add or remove entities, and/ or rate an experience at an entity.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of improving pertinent information recommendations to a user, as taught by Schechter, the method of using a recommendation strategy, as taught by Schiff, to make the recommendations more targeted to the user.


                                                                                                                                                                                    

Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: Applicant contends that at least the features of "the method is performed by a recommendation device including an offline layer, an online layer and a user interface (UI) layer", "querying a correspondence between a recommendation strategy and a recommendation result according to the target recommendation strategy, so as to obtain at least one initial recommendation result; fusing the at least one initial recommendation result according to a corresponding weight to obtain a target recommendation result" and "displaying, by the UI layer, the obtained target recommendation result to the user", as recited in current claims, do not recite mental processes because they cannot be practically performed in the human mind..

Examiner agrees that the claims do not fall under mental processes, however the Examiner has not cited mental process but rather methods of organizing human activity. The claims merely gather data in a way that is not significantly more than the abstract idea and is therefore patent ineligible. Improvement to an existing technology is evaluated in Step 2B.

Applicant Argues: The current claims provide a specific solution to existing technology that improves, for example, pertinence of information recommendation. A specific improvement to existing technology was held as being patent eligible subject matter, and Applicant contends that the pending claims recite patent eligible subject matter for at least this reason.

In combination, the steps disclose a sequence of operations that include storing data, receiving an input, retrieving stored data in response to the input and displaying the retrieved data. The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system. Further The claims merely gather data in a way that is not significantly more than the abstract idea and is therefore patent ineligible.

None of the claims (independent or dependent) effects an improvement to another technology or technical field; nor do any of the claims amount to an improvement to the function of  a recommendation device configured to recommend information to a user. For that additional reason, in combination, the claimed operations of the computer system fail to add significantly more to the abstract idea.

Accordingly, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Examiner respectfully notes that the needed "improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even improved) function, but rather a specific and actual improvement to the machine itself is needed. Based on these findings of fact, the Examiner contends the claims are indeed directed towards an abstract idea and Applicant's arguments to the contrary are considered to be non-persuasive.

Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant Argues: The feature of "wherein different types of pages correspond to different target recommendation parameters, wherein, in a case of the page is a first recommendation page, the target recommendation parameter corresponds to a user identifier; and in a case of the page is a second recommendation page, the target recommendation parameter corresponds to a user identifier and a commodity identifier" has been incorporated into independent claims 1, 19 and 20.

Examiner respectfully disagrees. See (Schechter [0041]).   Where the reference teaches delivery of more than one recommendation pages for a particular user request [target identifier]. See also [0013] “the existence of two schemes [first recommendation page, second recommendation page] for personalizing web pages based on two different identifier types [user identifier]/[user identifier and commodity identifier] creates security and privacy concerns due to potential comingling of data.” See [0014] where the device specific identifier [commodity identifier] may include browsing history that would  identify what the user has viewed to make more targeted recommendations..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681